Citation Nr: 1603389	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active duty from August 2003 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). The Veteran disagreed with the RO decision, and a timely appeal was filed. 

In April 2015, a Travel Board hearing was held at the RO by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on their merits. 

It is important to point out that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the Veteran's claimed back disability, service treatment records (STRs) show complaints and treatment for back symptoms in February 2004 and June 2007. Postservice chiropractic records in June and July 2010 report treatment for lumbosacral strain related to jujitsu activity. A history of back problems dating to service in 2007 and 2009 was also reported. 

At a December 2011 VA examination of the lumbar spine the Veteran reported back symptoms including pain, dating to his military service. Physical findings and X-rays were normal. The diagnosis was Lumbar strain in remission. It is important to mention that recent private X-rays from October 2015, show the Veteran now has a displaced L1 transverse process fracture, as well as degenerative disc disease at L5-S1. 

The December 2011 VA medical examination report does not indicate that the examiner reviewed or had available the Veteran's claims folder. Further, the examiner's diagnosis references recurrent lumbosacral strain intimating some previous occurrence, without relating this to the Veteran's military service or otherwise. Further recent evidence suggests the Veteran now has more chronic disability the nature and etiology of which must be addressed. While a VA medical examination of the lumbar spine has been performed, a second inquiry is necessary for a fully articulated opinion based on review of the entire record. 

The requirements for McLendon are met here, meaning there is evidence of a current disability; evidence establishing an "in-service event, injury, or disease; an indication that the current disability(ies) may be related to the in-service event; and, insufficient evidence to decide the case. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination of the lumbar spine. The VA examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current lumbar spine disorder, is related to his military service. The examiner should affirmatively acknowledge review of the Veteran's claims folder, including the Veteran's STR's, and post-service treatment records including the October 2015 lumbar X-rays. 

To facilitate making this important determination, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluations should be performed.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2. Then readjudicate the claim in light of all additional evidence. If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




